United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bryan, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-61
Issued: May 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2011 appellant, through her attorney, timely appealed the September 2,
2011 nonmerit decision of the Office of Workers’ Compensation Programs’ (OWCP), which
denied reconsideration of an April 7, 2010 schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board’s jurisdiction
extends only to the September 2, 2011 nonmerit decision.2
ISSUE
The issue is whether OWCP properly declined to reopen appellant’s case for merit review
under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. §§ 8101-8193.

Because the latest merit decision was issued on April 7, 2010, more than 180 days prior to the filing of the
instant appeal, the Board does not have jurisdiction over the merits of appellant’s claim for a schedule award. The
Board also notes that the current record includes evidence received after OWCP issued its September 2, 2011
decision. Because this evidence was not part of the record when OWCP issued its September 2, 2011 decision, the
Board is precluded from considering it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 57-year-old former mail processor, has accepted an occupational disease
claim for a bilateral foot condition that arose on or about October 31, 2003.3 The employing
establishment relieved her of her duties effective February 9, 2009 and she subsequently filed a
claim for wage-loss compensation, which OWCP denied.4
On March 31, 2009 appellant filed a claim for a schedule award (Form CA-7). In a
report dated February 25, 2009, Dr. W. Paul Roquet, a Board-certified family practitioner, stated
that she had activity-related corns and calluses involving the right foot that affected her gait and
activity level. Applying the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001), he found two percent whole person
impairment for lower extremity loss of range of motion (ROM) due to mild inversion and
eversion defects. Dr. Roquet found that appellant reached maximum medical improvement
(MMI) as of February 25, 2009. In an April 9, 2009 addendum, he converted his previous whole
person impairment rating to a four percent right leg rating under the A.M.A., Guides (5th ed.
2001).
OWCP later advised appellant that her physician should submit an impairment rating
under the sixth edition of the A.M.A., Guides (2008).5 In a report dated December 1, 2009,
Dr. Roquet rated two percent right leg impairment based on a class 1, grade E soft tissue injury
under Table 16-2, Foot & Ankle Regional Grid, A.M.A., Guides 501 (6th ed. 2008). On
February 23, 2010 the medical adviser reviewed the record and concurred with Dr. Roquet’s two
percent rating.
By decision dated April 7, 2010, OWCP granted a schedule award for two percent
impairment of the right leg. The award covered a period of 5.76 weeks from February 25 to
April 6, 2009.
On July 15, 2011 appellant requested reconsideration.6 She stated that she believed
Dr. Roquet’s impairment rating was extremely low because he did not include any of the
findings from her podiatrist, Dr. Amy L. Haase. Appellant submitted treatment records from
Dr. Haase dated April 7, May 19, June 23, August 4, October 13 and December 22, 2008 and
3

OWCP accepted the claim for scar conditions and fibrosis of the skin (ICD-9 709.2) and other congenital
anomalies of the skin (ICD-9 757.39). Appellant also has an accepted claim for bilateral carpal tunnel syndrome,
which arose on or about August 3, 1998, claim File No. xxxxxx075. On February 9, 2000 OWCP granted a
schedule award for 13 percent impairment of the left upper extremity under claim File No. xxxxxx075.
4

By decision dated October 28, 2009, OWCP found that the medical evidence did not establish that appellant was
disabled from work on or after February 9, 2009 due to her accepted bilateral foot condition. It noted that the
employing establishment terminated her employment effective February 9, 2009.
5

Effective May 1, 2009, schedule awards are determined in accordance with the sixth edition of the A.M.A.,
Guides (2008). See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit
1 (January 2010); see also Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
6

Appellant also submitted the appeal request form that accompanied the April 7, 2010 decision, which was
signed and dated July 22, 2011.

2

March 2, May 18, June 8, July 20, October 5 and November 2, 2009 and March 8, 2010. She
also submitted a June 16, 2008 report from Dr. Roquet, as well as his December 1, 2009
impairment rating and a copy of the medical adviser’s February 23, 2010 report.
By decision dated September 2, 2011, OWCP denied appellant’s request for
reconsideration.7
LEGAL PRECEDENT
OWCP has the discretion to reopen a case for review on the merits.8 An application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent new evidence not previously considered by OWCP.9 When
an application for reconsideration does not meet at least one of the above-noted requirements,
OWCP will deny the request for reconsideration without reopening the case for a review on the
merits.10
ANALYSIS
Appellant’s July 15, 2011 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered by OWCP. Appellant’s
dissatisfaction with her own physician’s impairment rating is not an argument that would warrant
further merit review of her schedule award. Therefore, she is not entitled to a review of the
merits based on the first and second above-noted requirements under section 10.606(b)(2).11
Appellant also failed to submit any “relevant and pertinent new evidence” with her
July 15, 2011 request for reconsideration. Most of the evidence that accompanied her request
was previously of record.12 Submitting additional evidence that repeats or duplicates
information already in the record does not constitute a basis for reopening a claim.13 Although
Dr. Haase’s treatment records dated April 7, May 19, June 23, August 4, October 13 and
December 22, 2008 and June 8, 2009 were new to the record, the treatment notes did not
7

Although appellant filed her July 15, 2011 request more than a year after the April 7, 2010 schedule award
decision, OWCP did not apply the clear evidence of error standard under 20 C.F.R. § 10.607(b). Instead, OWCP
applied the less stringent requirements for reconsideration set forth under 20 C.F.R. § 10.606(b) (formerly 20 C.F.R.
§ 10.138(b) (1998), as referenced in the September 2, 2011 decision at footnote 3).
8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(2).

10

Id. at § 10.608(b).

11

Id. at § 10.606(b)(2)(1) and (2).

12

Several of Dr. Haase’s treatment notes were verbatim copies of reports previously submitted by her colleague,
Dr. Robert D. Leisten, DPM.
13

James W. Scott, 55 ECAB 606, 608 n.4 (2004).

3

specifically address the extent of any lower extremity impairment under the A.M.A., Guides (6th
ed. 2008), but merely chronicled appellant’s ongoing complaints and the treatment she
received.14 Appellant did not provide any new medical evidence that might arguably impact the
prior schedule award decision. Consequently, she is not entitled to a review of the merits based
on the third requirement under section 10.606(b)(2).15
CONCLUSION
The Board finds that OWCP properly denied appellant’s July 15, 2011 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the September 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Dr. Haase’s March 8, 2010 treatment note was also new to the record. However, it only noted that appellant
missed that day’s scheduled follow-up appointment.
15

Supra note 11.

4

